UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7180


MARK E. RICHARDS,

                Plaintiff - Appellant,

          v.

WENDY K. BROWN, Manager, Court and Legal Services Section,
Virginia Department of Corrections, sued individual and
official capacity; GARY L. BASS, Chief of Operations,
Virginia Department of Corrections, sued individual and
official capacity; LESLIE RITENOUR, Legal Researcher, Court
and   Legal   Services  Section,   Virginia   Department of
Corrections, sued individual and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00426-REP)


Submitted:   October 22, 2013              Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Richards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark E. Richards appeals the district court’s orders

accepting     the    recommendation    of     the     magistrate     judge    and

dismissing as frivolous his complaint and denying his motion

submitted under Fed. R. Civ. P. 59.            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.               Richards v. Brown, No.

3:11-cv-00426-REP (E.D. Va. Sept. 18, 2012; June 26, 2013).                    We

dispense    with     oral   argument   because        the    facts   and     legal

contentions    are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2